     Case 1:18-cv-00152-CRK-JCG-GSK Document 41               Filed 10/11/18   Page 1 of 1



                UNITED STATES COURT OF INTERNATIONAL TRADE



AMERICAN INSTITUTE FOR
INTERNATIONAL STEEL, INC., SIM-TEX,
LP, and KURT ORBAN PARTNERS, LLC,

                      Plaintiffs,

                                                    Before: Claire R. Kelly, Jennifer
v.                                                  Choe-Groves & Gary S. Katzmann,
                                                    Judges

UNITED STATES and KEVIN K.                          Court No. 18-00152
MCALEENAN, Commissioner, United
States Customs and Border Protection,

                      Defendants.



                                           ORDER

        Upon consideration of Plaintiffs’ Unopposed Motion for Oral Argument, and upon

due deliberation, it is

        ORDERED that the motion is granted; and it is further

        ORDERED that each side will have 30-minutes to present its arguments and may

reserve any portion of that time for rebuttal; and it is further

        ORDERED that oral argument shall be held on Wednesday, December 19, 2018

at 10:30 a.m. in the Ceremonial Courtroom of the United States Court of International

Trade, One Federal Plaza, New York, NY.



                                                   /s/ Claire R. Kelly
                                                   Claire R. Kelly, Judge

Dated: October 11, 2018
       New York, New York
